Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2007

Children First v. Legreide
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4324




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Children First v. Legreide" (2007). 2007 Decisions. Paper 22.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/22


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 06-4324


        THE CHILDREN FIRST FOUNDATION, INC., a New York non-profit
     corporation duly registered in the State of New Jersey; DR. ELIZABETH REX


                                                 v.

      DIANE LEGREIDE, individually and in her official capacity as former Chief
        Administrator of the New Jersey Motor Vehicle Commission; SHARON
HARRINGTON, individually and in her official capacity as acting Chief Administrator of
      the New Jersey Motor Vehicle Commission; DARIA GERARD, individually
and in her official capacity as Director of Customer Operations for the New Jersey Motor
 Vehicle Commission; STEVE ROBERTSON, individually and in his official capacity
     as Director of Legal and Regulatory Affairs for the New Jersey Motor Vehicle
 Commission; ATTORNEY GENERAL OF THE STATE OF NEW JERSEY, Peter C.
  Harvey, individually and in his official capacity; GOVERNOR OF THE STATE OF
                 NEW JERSEY, individually and in his official capacity,
                                                                 Appellants


                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 04-cv-02137)
                       District Judge: Honorable Joel A. Pisano


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 14, 2007

    Before: SLOVITER and AMBRO, Circuit Judges, and POLLAK,* District Judge



      *
          Hon. Louis H. Pollak, Senior Judge, United States District Court for the Eastern
District of Pennsylvania, sitting by designation.
                                (Filed: December 20, 2007)


                                          OPINION

POLLAK, District Judge

       Appellants, who are alleged to be current and former employees of the State of

New Jersey, appeal an order of the District Court denying without prejudice their motion

to dismiss on qualified immunity grounds the claims for damages brought by appellees,

Children First Foundation, Inc. and Dr. Elizabeth Rex (collectively, “Children First”).

Pursuant to the collateral order doctrine, this court has jurisdiction to review the motion’s

denial under 28 U.S.C. § 1291. See Thomas v. Independence Township, 463 F.3d 285,

290, 293 (3d Cir. 2006). For the reasons explained herein, we vacate the District Court’s

order and remand for further proceedings.

                                              I.

       Because we write primarily for the parties, we summarize only the essential facts.

Children First filed a complaint alleging violations of its rights under the First and

Fourteenth Amendments following New Jersey’s denial of its application for a specialty

license plate that included, among other features, the words “Choose Life.” Appellants

filed a motion to dismiss the complaint for failure to state a claim on which relief could

be granted or, in the alternative, to dismiss the claims for damages on qualified immunity

grounds.



                                              2
       The District Court denied the motion to dismiss without prejudice in an oral

decision on July 26, 2006, and entered an order to that effect the following day. Noting

the rapidly evolving body of law implicated by Children First’s claims as well as the

likelihood that an order deciding the merits would be appealed, the District Court held

that judicial economy favored undertaking the legal analysis on “a full and complete

record” rather than on a motion to dismiss. Apparently anticipating that one or both of

the parties would shortly file a motion for summary judgment, the District Court observed

that little discovery seemed necessary, and that the parties’ extensive briefing on the

motion to dismiss would likely serve just as well at summary judgment. On September

13, 2006, the District Court denied appellants’ motion for reconsideration. On October 3,

2006, appellants filed their timely notice of appeal.

                                             II.

       In denying appellants’ motion for reconsideration, the District Court did not have

the benefit of this court’s opinion in Thomas v. Independence Township, 463 F.3d 285 (3d

Cir. 2006), published on September 14, 2006. Thomas reemphasized the line of cases

holding that, if a defendant raises a qualified immunity defense, until the “‘immunity

question is resolved, discovery should not be allowed.’” Id. at 291 (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). “Thus, ‘[u]nless the plaintiff’s allegations state a

claim of violation of clearly established law, a defendant pleading qualified immunity is

entitled to dismissal before the commencement of discovery.’” Id. (quoting Mitchell v.



                                              3
Forsyth, 472 U.S. 511, 526 (1985)).

       Thomas further clarified that, although “a plaintiff has no obligation to plead a

violation of clearly established law in order to avoid dismissal on qualified immunity

grounds,” “when a plaintiff, on his own initiative, pleads detailed factual allegations, the

defendant is entitled to dismissal before the commencement of discovery unless the

allegations state a claim of violations of clearly established law.” Id. at 293 (emphasis in

original). Alternatively, where “a lack of factual specificity in a complaint prevents the

defendant from framing a fact-specific qualified immunity defense,” “[t]he appropriate

remedy is the granting of a defense motion for a more definite statement.” Id. at 289.

       Under Thomas, Mitchell, and Harlow, if it appears that Children First’s allegations

— as they stand in the complaint, or as supplemented by a more definite statement — do

not state a violation of clearly established law, appellants would be entitled to forthwith

dismissal of the claims for damages on qualified immunity grounds. We will therefore

vacate, in part, the District Court’s order denying the motion to dismiss and remand to

allow the District Court to decide the qualified immunity question.

                                             IV.

       For the foregoing reasons, we vacate that portion of the District Court’s order of

July 27, 2006, denying appellants’ motion to dismiss the claims for damages on qualified

immunity grounds and remand for further proceedings consistent with this opinion.




                                              4